Title: To George Washington from Edmund Randolph, 18 May 1793
From: Randolph, Edmund
To: Washington, George


(Private)[Philadelphia] May 18. 1793.    
E. Randolph presents his sincere respects to the President.
I was from home, sir, on the business of your letter, when you

did me the honor of stopping at our house. I really believe, that restitution is the wish of the majority of the merchants. But I find, that they do not distinguish the cases very accurately. Some, when they speak of restitution, think, that the Grange is the object; others, that the improper granting of the commission can be animadverted on by restitution only; others, that there can be no other mode devised, for punishing the American citizens. A few, and but a few, seem to have separated the conduct of Mr G——t, and our own people, from the rights of the Captors. As I knew Colo. Griffin to mingle hourly and intimately with the merchants, I called upon him to converse with him indirectly. He affirmed roundly, that nine out of ten were against restitution. I suspect that he has mistaken the persons: the bulk of the citizens are undoubtedly opposed to it; but the existence of our poor mercantile capitals is so interwoven with those of Great Britain, that the pleasure of the British merchants must always be a rule of action to Ours, who are necessarily for restitution.
I fell in with Mr B—ngh—m, and soon found an opportunity of turning the discourse very easily into the practice, observed by the French, during the last war, before they had declared themselves in favor of the U.S. He mentioned two or three instances of punishing the French Subjects, who took commissions for privateers against the English; but could not recollect one of restitution. He said indeed, that a small privateer, which he secretly fitted out, captured a guinea-ship, under a commission, granted within the French jurisdiction; that the captain was imprisoned; but that either from the negroes being quickly dispersed into various parts of Hispaniola, or some other cause, restitution was not attempted. He added a circumstance, which is pretty obvious, that our situations are not precisely parallel; France then being backward in countenancing those, who were deemed rebels; while we are now an independent neutral nation in the fullest sense. But this predicament of France furnishes A further observation, that restitution would not have been much-scrupled by France, if there had been plausible grounds for it; and therefore an example of this kind not being known is some argument against its propriety.
When we left your house yesterday, I urged Mr Jefferson to discover from Mr Genest his temper upon this subject, and his participation in the affair of the commission. He expressed his hope, that something might result from a communication with

him, which might lessen the present embarrassment. Perhaps an intimation to Mr J. may induce him to be more Earnest in this pursuit.
